Title: John Norvell to James Madison, 27 June 1826
From: Norvell, John
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Philadelphia,
                                
                                June 27, 1826.
                            
                        
                        I have had the honor to receive your letter of the 20th instant, with the enclosure of 15 dollars, and a
                            request, which shall be complied with, that the paper should be discontinued at the end of the year for which payment has
                            been made.
                        Having always cherished a veneration for you as the chief author of the noblest features of
                            the federal constitution, as well as for the purity of your character, and the ability with which you always maintained
                            the rights and liberties of our beloved country, I must ask the favor that you will allow me to renew to you my best
                            wishes for your happiness here and hereafter, and to express my perfect conviction that your name and your administration
                            will constitute, to the latest period of time, the brightest page in American history. I have the honor to be, With
                            profound respect, Your most obt. servant,
                        
                            
                                John Norvell.
                            
                        
                    